Case 19-05001-acs          Doc 23    Filed 06/26/19     Entered 06/26/19 11:38:24         Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PA DU C AH DIVISION


IN RE:                                          )
                                                )
PAMELA JEAN SUTHERLAND                          )        CASE NO. 18-50604-ACS
                                                )
                    DEBTOR                      )
                                                )
MARK LITTLE, TRUSTEE                            )         A.P. NO. 19-05001
                                                )
                    PLAINTIFF                   )
vs.                                             )
                                                )
TOYOTA MOTOR CREDIT                             )
CORPORATION                                     )
                                                )
And                                             )
                                                )
KEITH OWEN KINCAID                              )
                                                )
                    DEFENDANTS                  )
________________________________________

                                    AGREED JUDGMENT

         The Plaintiff, Mark Little, Trustee, by Counsel and the Defendant, Toyota Motor Credit

Corporation , by counsel, having moved this Court to enter an agreed judgment which settles and

resolves all issues in this adversary proceeding; and the Court having reviewed the pleadings and

being otherwise duly and sufficiently advised:

         IT IS HEREBY ORDERED AND AJUDGED AS FOLLOWS:

         1.   The security interest held by the Defendant, Toyota Motor Credit Corporation, in the

              2018 Toyota Tundra pickup truck (Vin # 5TFAW5F10JX730810) is not timely

              perfected.

         2. The Trustee’s interest in the said vehicle is superior to the Defendant’s interest pursuant
Case 19-05001-acs      Doc 23     Filed 06/26/19     Entered 06/26/19 11:38:24        Page 2 of 2



          to 11 U.S.C. §544.

       3. The Defendant may dispose of the said vehicle free and clear of any and all unperfected

          liens as of the petition date. The Trustee may recover the value of any security interest

          the Defendant, Toyota Motor Credit Corporation has avoided by disposing of the

          vehicle free and clear of the Defendant’s unperfected security interest. The unperfected

          security interest of the Defendant is preserved for the benefit of the bankruptcy estate.

       4. The Defendant, Toyota Motor Credit Corporation shall have an allowed unsecured

          claim in the amount of $56,264.61.




                                                Dated: June 26, 2019
Prepared By:

/s/ Mark Little
Mark Little
Attorney for the Trustee
1917 Versnick Drive
Madisonville, Kentucky 42431
(270) 821-0110
trustee@littlelawky.com

Have Seen and Agree:

/s/ Jon J. Lieberman. (with permission)
Jon J. Lieberman
Attorney for Toyota Motor Credit Corp.
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, Ohio 45140
(513) 444-4100
Jon.Lieberman@sottileandbarile.com
